J-S37002-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

JASON WILLIAM ROE

                            Appellant                No. 130 WDA 2015


           Appeal from the Judgment of Sentence January 29, 2014
               In the Court of Common Pleas of Greene County
             Criminal Division at No(s): CP-30-CR-0000367-2012


BEFORE: GANTMAN, P.J., SHOGAN, J., and LAZARUS, J.

MEMORANDUM BY GANTMAN, P.J.:                       FILED AUGUST 30, 2016

        Appellant, Jason William Roe, appeals from the judgment of sentence

entered in the Greene County Court of Common Pleas, following his jury trial

convictions of first-degree murder and aggravated assault.1 We affirm.

        The relevant facts and procedural history of this case are as follows.

Around June 2012, Appellant and his wife, Lana Kay Roe, moved to

Daisytown, Pennsylvania, and befriended their neighbor, Cordele Patterson

(“Victim”). Later that summer, Appellant and Mrs. Roe experienced marital

difficulties, which resulted in both parties moving out of their residence in

Daisytown.     In early August 2012, the parties reconciled and returned to

their home. Upon return, Appellant and Mrs. Roe discovered that someone
____________________________________________


1
    18 Pa.C.S.A. §§ 2502(a) and 2702(a)(4), respectively.
J-S37002-16


had burglarized their home while they were away. Mrs. Roe contacted police

and reported the incident.   In her report, Mrs. Roe informed police that

someone had taken numerous items from the home including twelve

firearms. Appellant and Mrs. Roe suspected that Victim had committed the

burglary.   During subsequent discussions with Appellant and Mrs. Roe,

Victim allegedly admitted to the burglary and agreed to return the stolen

items.

     In the early morning hours of August 14, 2012, Appellant took Victim

to a cabin owned by the Brewer family.        Appellant allegedly took Victim

there to hide because Mrs. Roe had filed a police report about the burglary,

which implicated Victim.   After dropping Victim off, Appellant returned to

Daisytown where he and Mrs. Roe went to Victim’s home and started

removing items that allegedly belonged to them.        Appellant and Mrs. Roe

then drove Mrs. Roe’s Jeep out to the cabin. While on the way to the cabin,

Appellant and Mrs. Roe stopped at a True Value hardware store and

purchased   a   12-gauge   shotgun   as    well   as   buckshot   and   birdshot

ammunition. Appellant and Mrs. Roe stopped again on the way to the cabin,

so Appellant could test-fire the shotgun.     When Appellant and Mrs. Roe

reached the cabin, Appellant told Mrs. Roe to go inside and get Victim. Mrs.

Roe complied and as she returned from the cabin with Victim behind her,

Appellant shot Mrs. Roe in the face. Victim turned around and ran back into

the cabin, while Mrs. Roe ran to her Jeep and drove away. Appellant chased


                                     -2-
J-S37002-16


Victim into the cabin and fatally shot Victim at close-range in the arm and

neck.

        After Appellant shot her, Mrs. Roe drove to a neighbor’s house, and

the neighbor called the police and reported the shooting.          Police and

paramedics responded to the neighbor’s house, and paramedics transported

Mrs. Roe to Ruby Memorial Hospital in Morgantown, West Virginia.         Police

then proceeded to the cabin where they discovered Victim’s body.

Meanwhile, Appellant fled from the cabin on foot and borrowed a white van

from a nearby relative.         Appellant subsequently drove the van to West

Virginia. Police obtained information about Appellant’s vehicle and issued a

BOLO on the van.         West Virginia police subsequently stopped Appellant’s

vehicle in Morgantown, West Virginia, and Appellant surrendered to the West

Virginia authorities. After West Virginia police transported Appellant to the

local police barracks, Pennsylvania police officers, Corporal John Tobin and

Trooper Jeremy Barni, read Appellant his Miranda2 rights. Appellant waived

his rights and told police that he shot Victim because Appellant feared for his

safety and the safety of Mrs. Roe. Appellant informed police that he did not

mean to shoot Mrs. Roe, and Mrs. Roe promptly fled in her Jeep after

Appellant shot her.        Appellant further explained to police that he heard

additional gunshots after he accidentally shot Mrs. Roe, so he chased Victim

____________________________________________


2
    Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).



                                           -3-
J-S37002-16


into the cabin and fired more shots at Victim. Throughout his statement to

Corporal Tobin and Trooper Barni, Appellant maintained that he had acted in

self-defense or defense of Mrs. Roe when he fired the shots at Victim.

Appellant, however, did admit that he saw no weapons or other items in

Victim’s hands prior to the shooting.

      On October 15, 2012, the Commonwealth charged Appellant with

criminal homicide and aggravated assault with a deadly weapon.                The

Commonwealth also charged Mrs. Roe with criminal homicide and related

offenses.    Appellant proceeded to a joint jury trial with Mrs. Roe on

November 5, 2013.         At trial, the Commonwealth presented evidence of

numerous police officers and investigators involved in the case as well as

numerous witnesses who were familiar with Appellant, Mrs. Roe, and Victim.

The Commonwealth also presented the testimony of Trooper Todd M. Porter,

who photographed Victim’s autopsy, and the expert testimony of Dr. Cyril

Wecht, who had performed Victim’s autopsy.             Prior to this testimony,

Appellant’s counsel objected to the Commonwealth’s introduction of eight

photographs of Victim’s injuries. Specifically, Appellant’s counsel objected to

eight photographs: 103, 140, 147, 149, 154, 173, 198, and 209. Appellant’s

counsel argued these photos, especially the photographs of Victim’s neck

injury, were highly inflammatory and prejudicial.         The court agreed to

exclude     photographs    103,   140,    154,   and   173,   but   allowed   the

Commonwealth to admit photographs 147, 149, 198, and 209.                     The


                                         -4-
J-S37002-16


excluded photographs involved images of Victim’s close-range gunshot

wound to the neck. The Commonwealth ultimately introduced photographs

115, 130, 135, 136, 137, 138, 139, 147, 149, 156, 158, 198, 207, and 209

during the testimony of Trooper Porter and Dr. Wecht.           None of these

photographs were of Victim’s neck injury.

      In Appellant’s case-in-chief, Appellant testified that he shot Victim in

either self-defense, defense of Mrs. Roe, or under the mistaken belief that

Appellant was in imminent danger justifying the use of deadly force.

Appellant specifically stated that he saw a flash before accidentally shooting

Mrs. Roe and then heard gunshots and saw additional flashes while he was

chasing Victim into the cabin. Appellant testified that he was concerned for

his and Mrs. Roe’s safety especially in light of Victim’s alleged burglary of

Appellant and Mrs. Roe’s home. On November 15, 2013, the jury convicted

Appellant of first-degree murder and aggravated assault with a deadly

weapon.    The court deferred sentencing pending the preparation of a pre-

sentence investigation (“PSI”) report.

      On   January   29,   2014,   the   court   sentenced   Appellant   to   life

imprisonment without the possibility of parole for the first-degree murder

conviction and a consecutive term of two (2) to four (4) years’ imprisonment

for the aggravated assault conviction. Appellant timely filed post-sentence

motions on February 10, 2014, which the court eventually denied on

December 8, 2014. Appellant timely filed a notice of appeal on January 7,


                                     -5-
J-S37002-16


2015.3    The court did not order Appellant to file a concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b), and Appellant

filed none.

       On February 23, 2015, Appellant filed a pro se “motion to waive

counsel and proceed from a pro se standing” in this Court.       On March 9,

2015, this Court remanded the matter to the trial court to conduct a

____________________________________________


3
   “A direct appeal in a criminal proceeding lies from the judgment of
sentence.” Commonwealth v. Patterson, 940 A.2d 493, 497 (Pa.Super.
2007), appeal denied, 599 Pa. 691, 960 A.2d 838 (2008). If a defendant in
a criminal case files a timely post-sentence motion, the notice of appeal shall
be filed within 30 days of the entry of the order deciding the motion.
Pa.R.Crim.P. 720(A)(2)(a). The denial of a timely post-sentence motion
becomes the triggering event for filing a notice of appeal. Pa.R.Crim.P.
720(A)(2).     Generally, where a defendant timely files a post-sentence
motion, the court shall decide the motion within 120 days of the filing;
otherwise, the motion shall be deemed denied by operation of law. See
Pa.R.Crim.P. 720(B)(3)(a). A clerk of courts’ failure to enter an order
stating a post-sentence motion has been denied by operation of law and to
furnish the parties with a copy of the order, however, constitutes a
breakdown in the court system. Commonwealth v. Braykovich, 664 A.2d
133, 138 (Pa.Super. 1995), appeal denied, 544 Pa. 622, 675 A.2d 1242
(1996). Such a breakdown warrants extension of the appeal period or the
grant of an appeal nunc pro tunc. Id. Instantly, the record makes clear
Appellant timely filed his post-sentence motion. The court did not hold a
hearing or rule on the motion with 120 days (no extension was requested).
Thus, the post-sentence motion was deemed denied by operation of law.
Nevertheless, the clerk of courts failed to enter a Rule 720(B)(3)(c) order on
behalf of the court, which constitutes a breakdown in the court system. See
id. The trial court eventually denied the post-sentence motion on December
8, 2014. Therefore, we will treat the December 8, 2014 order as a Rule
720(B)(3)(c) order solely for purposes of the date on which this appeal
period began to run. Appellant timely filed his notice of appeal on January
7, 2015, within the 30-day appeal period, so we have no impediment to
appellate jurisdiction. See Patterson, supra (stating appellate court can
raise issue of jurisdiction sua sponte).



                                           -6-
J-S37002-16


Grazier4 hearing and determine if Appellant’s request to proceed pro se is

knowing, voluntary, and intelligent. This Court’s March 9, 2015 order also

directed the trial court to ensure Appellant’s receipt of all materials of record

necessary to prosecute the appeal. The trial court held a Grazier hearing

on April 15, 2015, and subsequently determined that Appellant made his

request to proceed pro se knowingly, voluntarily, and intelligently. On April

24, 2015, this Court entered an order, which stated Appellant would proceed

pro se on appeal and allowed Appellant’s trial counsel leave to withdraw as

counsel.    On September 4, 2015, Appellant filed a pro se application for

remand and a pro se application to compel.          The pro se application to

compel asked this Court to compel the trial court to dispose of any

outstanding motions.         In response, on September 15, 2015, this Court

forwarded the motion to the trial court to take any action, if necessary, to

dispose of pending motions.

       Appellant raises the following issues for our review:

           WHETHER THE COMMONWEALTH FAILED TO DISPROVE
           APPELLANT’S CLAIMS OF “SELF-DEFENSE,” “DEFENSE OF
           OTHERS,” AND/OR “UNREASONABLE BELIEF VOLUNTARY
           MANSLAUGHTER” BEYOND A REASONABLE DOUBT?

           WHETHER THE TRIAL COURT ERRED AS A MATTER OF LAW
           AND/OR ABUSED ITS DISCRETION IN ALLOWING THE
           ADMISSION OF HIGHLY PREJUDICIAL, INFLAMMATORY
           AND IRRELEVANT PHOTOGRAPHS OF [VICTIM]?

____________________________________________


4
    Commonwealth v. Grazier, 552 Pa. 9, 713 A.2d 81 (1998).



                                           -7-
J-S37002-16


         WHETHER THE TRIAL COURT’S FAILURE TO COMPLY WITH
         THIS COURT’S MARCH 9, 2015 AND SEPTEMBER 15, 2015
         PER CURIAM DIRECTIVES COMPELS THE GRANT OF A NEW
         TRIAL?

(Appellant’s Brief at 6).

      In his first issue, Appellant argues that at the time of the shooting, he

believed Victim was armed with a firearm and about to cause serious bodily

injury or death to Appellant or Mrs. Roe.     Appellant contends he shot at

Victim because he saw a flash as Victim approached Mrs. Roe from behind in

a menacing manner. Appellant avers that he continued to fire at Victim after

he accidentally shot Mrs. Roe because he heard additional shots and he

feared for his and Mrs. Roe’s safety.      Appellant maintains this evidence

established the circumstances justified his subjective belief about the

necessity of deadly force to protect him and Mrs. Roe, especially in light of

the fact that Mrs. Roe’s testimony at trial largely corroborated Appellant’s

version of the shooting. Appellant claims the Commonwealth failed to offer

any evidence to disprove Appellant’s belief that he and Mrs. Roe were in

danger of death or serious bodily injury. Appellant further asserts he did not

engage Victim any longer than necessary to neutralize the threat Victim

posed to Appellant and Mrs. Roe. Appellant concludes the Commonwealth

failed to disprove beyond a reasonable doubt Appellant’s claim that he acted

in self-defense, defense of Mrs. Roe, or under the mistaken belief that the

circumstances justified the use of deadly force, and this Court should vacate

his conviction. We disagree.

                                     -8-
J-S37002-16


      Appellant’s challenge to the sufficiency of the evidence implicates the

following principles:

           The standard we apply in reviewing the sufficiency of the
           evidence is whether viewing all the evidence admitted at
           trial in the light most favorable to the verdict winner, there
           is sufficient evidence to enable the fact-finder to find every
           element of the crime beyond a reasonable doubt. In
           applying [the above] test, we may not weigh the evidence
           and substitute our judgment for the fact-finder.            In
           addition, we note that the facts and circumstances
           established by the Commonwealth need not preclude every
           possibility of innocence.        Any doubts regarding a
           defendant’s guilt may be resolved by the fact-finder unless
           the evidence is so weak and inconclusive that as a matter
           of law no probability of fact may be drawn from the
           combined circumstances. The Commonwealth may sustain
           its burden of proving every element of the crime beyond a
           reasonable doubt by means of wholly circumstantial
           evidence. Moreover, in applying the above test, the entire
           record must be evaluated and all evidence actually
           received must be considered. Finally, the [finder] of fact
           while passing upon the credibility of witnesses and the
           weight of the evidence produced, is free to believe all, part
           or none of the evidence.

Commonwealth v. Barnswell Jones, 874 A.2d 108, 120-21 (Pa.Super.

2005) (quoting Commonwealth v. Bullick, 830 A.2d 998, 1000 (Pa.Super.

2003)).

      The Pennsylvania Crimes Code governs self-defense in relevant part as

follows:

           § 505. Use of force in self-protection

           (a) Use of force justifiable for protection of the
           person.—The use of force upon or toward another person
           is justifiable when the actor believes that such force is
           immediately necessary for the purpose of protecting
           himself against the use of unlawful force by such other

                                       -9-
J-S37002-16


         person on the present occasion.

         (b) Limitations on justifying necessity for use of
         force.—

                                  *     *      *

            (2) The use of deadly force is not justifiable under
            this section unless the actor believes that such force
            is necessary to protect himself against death, serious
            bodily injury, kidnapping or sexual intercourse
            compelled by force or threat…

                                  *     *      *

18 Pa.C.S.A. §§ 505(a), (b)(2).

      The Pennsylvania Crimes Code governs defense of others in relevant

part as follows:

         § 506. Use of force for the protection of other
         persons

         (a) General rule.—The use of force upon or toward the
         person of another is justifiable to protect a third person
         when:

            (1) the actor would be justified under section 505
            (relating to use of force in self-protection) in using
            such force to protect himself against the injury he
            believes to be threatened to the person whom he
            seeks to protect;

            (2) under the circumstances as the actor believes
            them to be, the person whom he seeks to protect
            would be justified in using such protective force; and

            (3) the actor believes that his intervention is
            necessary for the protection of such other person.

         (b) Exception.—Notwithstanding subsection (a), the
         actor is not obliged to retreat to any greater extent than
         the person whom he seeks to protect.

                                      - 10 -
J-S37002-16



18 Pa.C.S.A. § 506.

      The justified use of deadly force requires:

           a) the actor was free from fault in provoking or continuing
           the difficulty which resulted in the use of deadly force; b)
           the actor must have reasonably believed that he [or
           another] was in imminent danger of death or serious
           bodily injury, and that there was a necessity to use such
           force in order to save himself or others therefrom; and c)
           the actor did not violate any duty to retreat or to avoid the
           danger.

Commonwealth v. Harris, 542 Pa. 134, 137, 665 A.2d 1172, 1174 (1995).

The defendant has no “burden to prove” his self-defense or defense of

others claim. Commonwealth v. Torres, 564 Pa. 219, 224, 766 A.2d 342,

345 (2001).      The Supreme Court explained the evidentiary burdens as

follows:

           While there is no burden on a defendant to prove [a self-
           defense or defense of others] claim, before that defense is
           properly at issue at trial, there must be some evidence,
           from whatever source to justify a finding of [self-defense
           or defense of others]. If there is any evidence that will
           support the claim, then the issue is properly before the
           fact finder.

Id. (internal citations omitted). If the defendant properly raises self-defense

under Section 505 or defense of others under Section 506, the burden is on

the Commonwealth to prove beyond a reasonable doubt that the defendant’s

act was not justifiable self-defense or defense of others. Commonwealth

v. McClendon, 874 A.2d 1223, 1229-30 (Pa.Super. 2005).

           The Commonwealth sustains this burden if it establishes at
           least one of the following: 1) the accused did not

                                      - 11 -
J-S37002-16


          reasonably believe that he [or another] was in danger of
          death or serious bodily injury; or 2) the accused provoked
          or continued the use of force; or 3) the accused had a duty
          to retreat and the retreat was possible with complete
          safety.

Commonwealth v. Hammond, 953 A.2d 544, 559 (Pa.Super. 2008),

appeal denied, 600 Pa. 743, 964 A.2d 894 (2009) (quoting McClendon,

supra at 1230). The Commonwealth must establish only one of these three

elements beyond a reasonable doubt to insulate its case from a self-defense

or defense of others challenge to the evidence. Commonwealth v. Burns,

765 A.2d 1144, 1149 (Pa.Super. 2000), appeal denied, 566 Pa. 657, 782

A.2d 542 (2001). The Commonwealth can negate a self-defense or defense

of others claim if it proves the defendant did not reasonably believe he was

in imminent danger of death or great bodily injury and it was necessary to

use   deadly   force   to   save   himself    or   another   from   that   danger.

Commonwealth v. Sepulveda, 618 Pa. 262, 289, 55 A.3d 1108, 1124

(2012).

          The requirement of reasonable belief encompasses two
          aspects, one subjective and one objective.        First, the
          defendant must have acted out of an honest, bona fide
          belief that he [or another] was in imminent danger, which
          involves consideration of the defendant’s subjective state
          of mind. Second, the defendant’s belief that he needed to
          defend himself [or another] with deadly force, if it existed,
          must be reasonable in light of the facts as they appeared
          to the defendant, a consideration that involves an
          objective analysis.

Commonwealth v. Mouzon, 617 Pa. 527, 551, 53 A.3d 738, 752 (2012).

The use of deadly force itself cannot be viewed in isolation with the victim as

                                     - 12 -
J-S37002-16


the sole physical aggressor and the defendant acting in responsive self-

defense. Id. at 549, 53 A.3d at 751. “[T]his [would be] an incomplete and

inaccurate view of the circumstances for self-defense [or defense of others]

purposes.” Id. To claim self-defense or defense of others, the defendant

must be free from fault in provoking or escalating the altercation that led

to the offense, before the defendant can be excused from using deadly

force.    Id. (emphasis added).   Likewise, the Commonwealth can negate a

self-defense or defense of others claim by proving the defendant “used

greater force than was reasonably necessary to protect against death or

serious bodily injury.”   Commonwealth v. Truong, 36 A.3d 592, 599

(Pa.Super. 2012) (en banc), appeal denied, 618 Pa. 688, 57 A.3d 70 (2012).

         When the defendant’s own testimony is the only evidence of self-

defense or defense of others, the Commonwealth must still disprove the

asserted justification and cannot simply rely on the jury’s disbelief of the

defendant’s testimony. Commonwealth v. Reynolds, 835 A.2d 720, 731

(Pa.Super. 2003).     If there are other witnesses, however, who provide

accounts of the material facts, it is up to the fact finder to “reject or accept

all, part or none of the testimony of any witness.”       Commonwealth v.

Gonzales, 609 A.2d 1368, 1370 (Pa.Super. 1992).                 “Although the

Commonwealth is required to disprove a claim of self-defense [or defense of

others] arising from any source beyond a reasonable doubt, a [fact-finder] is

not required to believe the testimony of the defendant who raises the claim.”


                                     - 13 -
J-S37002-16


Commonwealth v. Bullock, 948 A.2d 818, 824 (Pa.Super. 2008), appeal

denied, 600 Pa. 773, 968 A.2d 1280 (2009).

      “A number of factors, including whether complainant was armed, any

actual physical contact, size and strength disparities between the parties,

prior dealings between the parties, threatening or menacing actions on the

part of complainant, and general circumstances surrounding the incident, are

all relevant when determining the reasonableness of a defendant’s belief

that the use of deadly force was necessary to protect against death or

serious bodily injuries.”   Commonwealth v. Smith, 97 A.3d 782, 788

(Pa.Super. 2014). “No single factor is dispositive.” Id.

      “A defense of ‘imperfect self-defense’ exists where the defendant

actually, but unreasonably, believed that deadly force was necessary.”

Truong, supra at 599 (Pa.Super. 2013). See also 18 Pa.C.S.A. § 2503(b).

This defense is available only “where a defendant held an unreasonable

rather than a reasonable belief that deadly force was required to save [his or

her] life, and all other principles of justification under [Section 505] have

been met.” Commonwealth v. Sanchez, 623 Pa. 253, 314, 82 A.3d 943,

980 (2013), cert. denied, ___ U.S. ___, 135 S.Ct. 154, 190 L.Ed.2d 113

(2014). A successful “imperfect self-defense” claim will result in a voluntary

manslaughter conviction despite the fact that the actor intentionally or

knowingly killed the victim. 18 Pa.C.S.A. § 2503(b).

      Instantly, Appellant took Victim to a cabin owned by the Brewer family


                                    - 14 -
J-S37002-16


in the early morning hours of August 14, 2012. After dropping Victim off,

Appellant returned to Daisytown where he and Mrs. Roe went to Victim’s

home and started removing items Victim had allegedly stolen from them.

Appellant and Mrs. Roe then drove Mrs. Roe’s Jeep out to the cabin. While

on the way to the cabin, Appellant and Mrs. Roe stopped at a True Value

hardware store and purchased a 12-gauge shotgun as well as buckshot and

birdshot ammunition. Appellant and Mrs. Roe stopped again on the way to

the cabin near Blacksville pond, and Appellant test fired the shotgun into the

trees on the side of the road.   When Appellant and Mrs. Roe reached the

cabin, Appellant told Mrs. Roe to go inside and get Victim.         Mrs. Roe

complied and as she returned from the cabin with Victim behind her,

Appellant shot Mrs. Roe in the face. Victim turned around and ran back into

the cabin, while Mrs. Roe ran to her Jeep and drove away. Appellant chased

Victim into the cabin and fatally shot Victim in the arm and neck. Appellant

then fled to a relative’s house, obtained a white van, and drove to West

Virginia.

      At Appellant’s trial, the Commonwealth presented the testimony of

Corporal Tobin concerning statements Appellant made to police immediately

following his arrest. According to Corporal Tobin, Appellant claimed to have

shot Victim in self-defense or defense of Mrs. Roe; however, Appellant

admitted he did not see any weapon or other item in Victim’s hands prior to

the shooting.   Mrs. Roe also testified at trial and corroborated Appellant’s


                                    - 15 -
J-S37002-16


initial statement to police that Victim did not have any weapons or other

items in his hands when he exited the cabin. Further, the Commonwealth

presented the testimony of numerous police officers who processed the

crime scene, which established that police did not find a firearm on Victim’s

person or in the cabin.

      Appellant testified on his own behalf at trial and largely corroborated

the Commonwealth’s version of events leading up to the shooting.

Appellant, however, claimed Victim charged at Mrs. Roe when he exited the

cabin. Appellant also stated he saw a flash as Victim approached Mrs. Roe.

Appellant further alleged he heard additional gunshots not fired from his

shotgun as Victim retreated into the cabin and Mrs. Roe fled the scene in the

Jeep. Appellant indicated he feared for his safety, so he continued to fire at

Victim even after Victim retreated into the cabin.

      The evidence presented by the Commonwealth at trial established that

Appellant used deadly force on Victim despite the fact that Victim did not

actually   possess   a    handgun   or    initiate   the   altercation.   Thus,   the

circumstances failed to justify Appellant’s use of deadly force. See Harris,

supra.      Additionally, Appellant continued to use deadly force without

provocation after Mrs. Roe fled the scene and Victim retreated into the

cabin.     See Hammond, supra.            Further, the Commonwealth provided

substantial evidence for the jury to conclude that Appellant planned the

shooting prior to his arrival at the cabin, including Appellant’s purchase of a


                                         - 16 -
J-S37002-16


shotgun on the way to the cabin, and Appellant’s test-firing of the shot-gun

prior to his arrival at the cabin.     Thus, the Commonwealth produced

sufficient evidence to disprove beyond a reasonable doubt that Appellant

acted in self-defense or defense of Ms. Roe, and Appellant’s first issue on

appeal merits no relief. See Barnswell Jones, supra.

     In his second issue, Appellant argues the Commonwealth displayed

seven autopsy photos of Victim’s injuries to the jury that were highly

inflammatory and prejudicial. Appellant claims the court excluded some of

these photographs in response to an objection by defense counsel, yet the

Commonwealth displayed these excluded photographs to the jury anyway.

Appellant avers it was unnecessary for the jury to see any of these autopsy

photos because the cause and manner of Victim’s death was not in dispute

at trial and Dr. Wecht provided extensive testimony about Victim’s injuries.

Appellant concludes the court’s decision to allow the Commonwealth’s

introduction of these seven autopsy photographs was a gross abuse of

discretion, and this Court should vacate Appellant’s conviction. We disagree.

     “The admission of evidence is within the sound discretion of the trial

court and will be reversed only upon a showing that the trial court clearly

abused its discretion.” Commonwealth v. Mitchell, 588 Pa. 19, 56, 902

A.2d 430, 452 (2006), cert. denied, 549 U.S. 1169, 127 S.Ct. 1126, 166

L.Ed.2d 897 (2007).    “An abuse of discretion is not merely an error of

judgment, but if in reaching a conclusion the law is overridden or


                                   - 17 -
J-S37002-16


misapplied, or the judgment exercised is manifestly unreasonable, or the

result    of   partiality,   prejudice,   bias,    or   ill-will…discretion   is   abused.”

Commonwealth v. Chamberlain, 612 Pa. 107, 175-76, 30 A.3d 381, 422

(2011), cert. denied, ___ U.S. ___, 132 S.Ct. 2377, 182 L.Ed.2d 1017

(2012).

         “Evidence is relevant if it tends to make the existence of any fact that

is of consequence to the determination of the action more probable or less

probable than it would be without the evidence.”                   Commonwealth v.

Sanchez, 614 Pa. 1, 42, 36 A.3d 24, 48-49 (2011), cert. denied, ___ U.S.

___, 133 S.Ct. 122, 184 L.Ed.2d 58 (2012).                Importantly, “[a] court may

exclude relevant evidence if its probative value is outweighed by the danger

of one or more of the following: unfair prejudice, confusing of the issues,

misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.”         Pa.R.E. 403.        When the Commonwealth seeks to

introduce into evidence photographs of a homicide victim, the trial court

must engage in a two-part analysis:

            [The trial] court must [first] determine whether the
            photograph is inflammatory. If not, it may be admitted if
            it has relevance and can assist the jury’s understanding of
            the facts. If the photograph is inflammatory, the trial
            court must decide whether…the photographs are of such
            essential evidentiary value that their need clearly
            outweighs the likelihood of inflaming the minds and
            passions of the jurors.

Commonwealth v. Murray, 623 Pa. 506, 537, 83 A.3d 137, 156 (2013).

“Photographic images of a homicide victim are often relevant to the intent

                                          - 18 -
J-S37002-16


element of first-degree murder.”      Commonwealth v. Watkins, ___ Pa.

___, ___, 108 A.3d 692, 724 (2014), cert. denied, ___ U.S. ___, 136 S.Ct.

221, 193 L.Ed.2d 167 (2015).        “The mere fact that a medical examiner

testified to the nature of the victim’s injuries and the cause of death does

not render photographs of the victim duplicative.”       Id.   Significantly, the

failure to object to the admission of evidence at trial results in waiver of that

issue on appeal.      Commonwealth v. Benson, 421 A.2d 383, 389

(Pa.Super. 1980); Pa.R.A.P. 302(a).

      Instantly, prior to the testimony of Trooper Porter and Dr. Wecht,

Appellant’s counsel objected to the Commonwealth’s introduction of eight

autopsy photographs of Victim’s injuries.     Specifically, Appellant’s counsel

objected to photographs 103, 140, 147, 149, 154, 173, 198, and 209.

Appellant’s counsel argued these autopsy photos, especially the photographs

of Victim’s neck injury, were highly inflammatory and prejudicial.       After a

side-bar discussion with Appellant’s attorney, Mrs. Roe’s attorney, and the

Commonwealth’s attorney, the court agreed to exclude photographs 103,

140, 154, and 173, which involved the images of Victim’s neck injury. The

court, however, allowed the Commonwealth to introduce photographs 147,

149, 198, and 209.         When testimony resumed, the Commonwealth

introduced autopsy photographs 115, 130, 135-139, 147, 149, 156, 158,

198, 207, and 209 during the testimony of Trooper Porter and Dr. Wecht.

The other photographs displayed to the jury by the Commonwealth were not


                                     - 19 -
J-S37002-16


the subject of any defense objection either in the side-bar discussion or at

the time of introduction.

      Appellant now seeks to challenge the court’s admission of introduction

of autopsy photograph 115, 135, 136, 137, 147, 149, and 209.           Initially,

with respect to Appellant’s claim that the court allowed the Commonwealth

to introduce photographs 103, 140, 154, and 173 despite their exclusion,

the record belies Appellant’s contention.        The Commonwealth did not

introduce any of these photographs at any time during trial.       Additionally,

none of the autopsy photographs introduced by the Commonwealth

displayed Victim’s neck injury.      Next, to the extent Appellant seeks to

challenge the introduction of photographs 115, 135, 136 and 137, Appellant

failed to object to the Commonwealth’s introduction of these images at trial.

The failure to challenge the court’s admission of these photographs at the

time of trial constitutes waiver of all claims regarding their admissibility.

See Benson, supra.       Finally, with respect to photographs 147, 149, and

209, Appellant’s challenge to the admission of these photographs is properly

before us because Appellant’s counsel timely objected to the introduction of

these images at trial.      See id.; Pa.R.A.P. 302(a).   Nevertheless, the trial

court decided to admit these photos only after an extensive side-bar

discussion with counsel and review of case law. Additionally, while the court

allowed these three photographs, the court did exclude four other

photographs that were the subject of a defense objection, due to their


                                      - 20 -
J-S37002-16


inflammatory nature.    The court ultimately allowed the Commonwealth to

introduce photographs 147, 149, and 209 because these images helped

establish that Appellant shot Victim at close-range and with intent to kill.

See Watkins, supra. Thus, these photographs were highly relevant to the

Commonwealth’s disproval of Appellant’s justification claims.       Further, the

introduction of these photographs was not duplicative even though Dr.

Wecht testified to the extent of Victim’s injuries.     See id.   Therefore, the

court properly allowed the Commonwealth to introduce these autopsy

photographs, and Appellant’s second issue merits no relief. See Mitchell,

supra.

      In his third issue on appeal, Appellant argues that this Court’s March

9, 2015 order directed the trial court to provide Appellant with all the

necessary materials to prosecute this appeal. Appellant also maintains that

this Court’s September 15, 2015 order directed the trial court to dispose of

all pending motions to supplement the record and compel the production of

specified transcripts. Appellant claims the trial court has not complied with

either the March 9, 2015 order or the September 15, 2015 order. Appellant

avers the trial court’s lack of compliance with these orders has deprived

Appellant of all the necessary materials needed for this appeal, including

pre-trial pleadings, transcripts, and trial exhibits.   Appellant concludes the

trial court’s failure to comply with this Court’s directives prevented

Appellant’s ability to exercise his constitutional right to meaningful appellate


                                     - 21 -
J-S37002-16


review, and this Court should remand for a new trial. We disagree.

        With respect to a claim that an incomplete record has interfered with a

defendant’s right to meaningful appellate review, this Court has stated:

          [T]o assure that a defendant’s right to appeal will not be
          an empty, illusory right, [this Court] requires that he…be
          furnished a full transcript or other equivalent picture of the
          trial proceedings. Meaningful appellate review is otherwise
          an impossibility, and fairness dictates that a new trial be
          granted.

Commonwealth v. Lyons, 500 A.2d 102, 105 (Pa.Super. 1985). “With this

in mind, it is settled law that in order for a defendant to establish

entitlement to relief based on the incompleteness of the trial record, he must

first   make   some   potentially   meritorious      challenge    which     cannot   be

adequately     reviewed    due      to    the     deficiency     in   the    [record].”

Commonwealth v. Paxton, 821 A.2d 594, 596 (Pa.Super. 2003), appeal

denied, 577 Pa. 715, 847 A.2d 1282 (2004).

        Instantly, in his appellate brief, Appellant vaguely asserts the trial

court has not provided him with all necessary materials, including pre-trial

pleadings, transcripts, and trial exhibits. Appellant, however, fails to identify

which specific documents are missing from the certified record, which are

necessary for his appeal. Additionally, Appellant does not explain how the

trial court’s alleged failure to comply with the orders of this Court interfered

with his right to meaningful appellate review. Further, Appellant does not

raise any potentially meritorious challenge that this Court is unable to review

adequately, due to the alleged deficiency in the record. See id. In fact, all

                                         - 22 -
J-S37002-16


transcripts and trial exhibits, including Victim’s autopsy photographs,

necessary to address Appellant’s claims on appeal are contained in the

certified record.   Therefore, the trial court’s alleged failure to comply with

the orders of this Court has not hindered Appellant’s right to meaningful

appellate review, and Appellant’s third issue merits no relief.   Accordingly,

we affirm the judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/30/2016




                                     - 23 -